Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 February 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear Sir
					Washington february 12h 1825
				
				Receive the Most Cordial Congratulations from an old friend of the father and the Son, who on this Occasion feels much for You, and for Him, and who will Be Happy on the Bunker Hill Anniversary to express in person the patriotic and individual Sentiments which Have Been known to You for Near Half a Century. Most truly and Affectionately / Your old friend
				
					Lafayette
				
				
			